UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2013 – January 31, 2014 Item 1: Reports to Shareholders Annual Report | January 31, 2014 Vanguard Energy Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 9 Fund Profile. 13 Performance Summary. 15 Financial Statements. 17 Your Fund’s After-Tax Returns. 31 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship ’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended January 31, 2014 Total Returns Vanguard Energy Fund Investor Shares 5.88% Admiral™ Shares 5.94 MSCI ACWI Energy Index 0.74 Global Natural Resources Funds Average 2.40 Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance January 31, 2013, Through January 31, 2014 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Energy Fund Investor Shares $62.66 $63.85 $1.277 $1.237 Admiral Shares 117.63 119.83 2.500 2.321 1 Chairman’s Letter Dear Shareholder, Vanguard Energy Fund returned almost 6% for the 12 months ended January 31, 2014. A January pullback by the U.S. stock market in general—and energy stocks in particular—cut the fund’s fiscal-year return almost in half. Still, the fund’s larger allocation to some U.S.-based oil and gas exploration companies helped it outpace the 0.74% return of its benchmark index. Your fund also maintained its edge over its global natural resource peer funds, whose average return was 2.40%. Many of those peer funds have significant allocations to sectors other than energy, such as materials, which lagged. The energy sector lagged the broad U.S. stock market for the third consecutive year. Investors looked favorably on companies involved in the shale oil and gas production boom in North Dakota, Pennsylvania, and elsewhere in the United States. But forecasts of slower growth in global energy demand have tempered the outlook for the sector. If you invest in the Energy Fund through a taxable account, you may wish to review information about the fund’s after-tax performance provided later in this report. U.S. stocks found a groove before recent volatility After delivering exceptional returns in 2013, U.S. stocks slid in January because of economic concerns at home and abroad. 2 Nevertheless, U.S. stocks produced impressive gains of nearly 23% for the 12 months ended January 31. Strong corporate earnings growth and investors’ willingness to pay for those earnings drove stock markets, with support from the Federal Reserve’s stimulative bond-buying program. The Fed, noting the economy’s improvement, began paring back its bond purchases in January (and announced that it would continue tapering in February). Overall, international stocks advanced about 6% for the 12 months, with the developed markets of Europe and the Pacific region posting positive returns. Concerns about China’s slower growth and tighter U.S. monetary policy were among the factors that hurt stocks and currencies in various emerging-market countries. For 2014, Vanguard Chief Economist Joe Davis and his team are guarded in their outlook for global stock returns, and their forecast for the bond market remains muted. Although Joe readily acknowledges that such forecasts are accompanied by uncertainty, he writes, “We believe that a long-term, strategic approach with a balanced, diversified, low-cost portfolio can remain a high-value proposition in the decade ahead.” (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) Market Barometer Average Annual Total Returns Periods Ended January 31, 2014 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 22.23% 14.14% 19.84% Russell 2000 Index (Small-caps) 27.03 14.69 22.26 Russell 3000 Index (Broad U.S. market) 22.60 14.18 20.03 FTSE All-World ex US Index (International) 5.78 3.37 14.38 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.12% 3.73% 4.93% Barclays Municipal Bond Index (Broad tax-exempt market) -1.07 5.76 5.54 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.06 0.09 CPI Consumer Price Index 1.58% 2.03% 2.07% 3 Bond returns were flat as the Fed firmed its strategy Investors spurned bonds for most of the 12-month period, wary of the Fed’s expected curtailment of its bond-buying program. In January, however, despite the start of that tapering, fixed income investments regained appeal as stocks slumped. The broad U.S. taxable bond market returned 0.12% for the fiscal year, while municipal bonds returned –1.07%. The yield of the benchmark 10-year Treasury note generally increased during the period, eclipsing 3.00% at times, and finished at about 2.70%. (Bond prices and yields move in opposite directions.) The Fed’s continued target of 0%–0.25% for short-term interest rates tightly restricted returns of money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –1.24%. Some integrated giants stalled, other energy businesses advanced Higher natural gas prices made news in January, when much of the United States was in the grip of a deep freeze; prices ended the fiscal year higher than where they began. In contrast, crude oil prices Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.31% 0.26% 1.34% The fund expense ratios shown are from the prospectus dated May 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2014, the fund’s expense ratios were 0.38% for Investor Shares and 0.32% for Admiral Shares. This increase from the estimated expense ratio reflects a performance-based investment advisory fee adjustment. When the performance adjustment is positive, the fund’s expenses increase; when it is negative, expenses decrease. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Global Natural Resources Funds. 4 rose at times over the fiscal year amid concerns about strife in the Middle East and Sudan (an oil producer), but ended the period near where they began. These price trends were reflected in varying degrees in the performance of the fund’s holdings. The returns of exploration and production companies and of integrated oil and gas giants, which together represented more than three-quarters of the fund’s average assets, diverged notably. Explorers and producers, especially U.S. firms that rank among the fund’s top-ten holdings, sprinted ahead of the less-nimble global giants during the first half of the fiscal year. They then widened their lead—buoyed in part by strong prices and optimism about U.S. production trends. The fund’s oil and gas exploration and production holdings returned almost 13% as a group, with individual company returns approaching 50% or more. At the other end of the results scale, the major international oil and gas companies as a group were about flat for the year. Some of the fund’s largest holdings posted modest gains, but many emerging-market firms struggled amid the downdraft in developing markets and concern about growth prospects. Total Returns Ten Years Ended January 31, 2014 Average Annual Return Energy Fund Investor Shares 12.57% Spliced Energy Index 10.01 Global Natural Resources Funds Average 8.73 For a benchmark description, see the Glossary. Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Beware of chasing a sector’s ups and downs Funds that focus on a single sector—as Vanguard Energy Fund does—can be more volatile than more broadly diversified funds. Sector funds can soar one year and plunge the next. This tendency toward volatility can stir up investors’ worst instincts, tempting them to invest during times of strong performance and to bail as prices inevitably recede. As we all know, buying high and selling low hurts performance. Because many sector fund investors do fall prey to the temptation to jump in and out of the market, the average annual return experienced by sector fund investors (the “investor return”) is often lower than the average annual total return of the funds themselves over the same period. 1 The chart below will give you an idea of the price that sector fund investors can pay for chasing performance. It compares the average annual total returns for U.S. energy funds with the average annual investor returns for these funds for recent three-, five-, and ten-year periods. While sector funds can play a valuable supplemental role in your portfolio, you shouldn’t let their inherent volatility affect your level of investment in them. Energy funds: Their returns vs. their investors’ returns Periods ended December 31, 2013 Notes: Fund averages assume all distributions were reinvested. All returns were calculated on a month-end basis. Source: Vanguard calculations, derived from data provided by Morningstar, Inc. 1 The investor return is based on a money-weighted calculation that takes into account the timing of investors’ cash inflows and outflows. Compared with the benchmark index, the Energy Fund’s advisors added the most value with their choices of U.S. exploration and production companies. Refiners and marketers, as well as providers of equipment and services, also lifted relative returns, which were held back by some integrated multinationals. The Advisors’ Report that follows this letter provides additional details about the management of the fund during the fiscal year. Discipline and focus produced strong long-term results The Energy Fund’s long-term performance continued to impress. For the ten years ended January 31, 2014, the average annual return of Investor Shares was 12.57%, more than 2 percentage points ahead of the benchmark index and almost 4 percentage points ahead of peer funds. Your fund also outperformed the broad U.S. stock market by about 5 percentage points. In May, Vanguard Energy Fund will mark its 30th anniversary. Since its inception, the fund has been ably guided by Wellington Management Company. I thank Wellington for its ongoing distinguished service, dedication, and expertise. (Since 2005, a portion of the fund has also been managed by Vanguard Equity Investment Group.) When traveling a long, bumpy road, be sure to pack some patience Over time, even a small degree of outperformance can meaningfully affect a portfolio’s value. That’s why many investors remain drawn to active management—they want the opportunity for market-beating returns, even though considerable research has shown that only a minority of active managers consistently outperform their benchmarks. Long-term outperformance is uncommon largely because active management tends to be costlier than indexing. The higher a fund’s expense ratio, the higher the hurdle it must overcome to beat its benchmark after accounting for expenses. For investors, impatience can create a still higher hurdle. Even managers with the best market-beating records can’t avoid short periods of underperformance. An investor who is unwilling to endure some lean years could unwisely abandon a talented manager and miss out on long-term rewards. (You can read more in The Bumpy Road to Outperformance , available at vanguard.com/research.) 7 That’s why Vanguard recommends that you pay attention to costs and take a patient, long-term view. Vanguard does its part to try to give investors the best chance for success by offering access to world-class active managers and by operating our funds at costs well below industry averages. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 13, 2014 8 Advisors’ Report Vanguard Energy Fund returned 5.88% for Investor Shares and 5.94% for Admiral Shares in the fiscal year ended January 31, 2014, ahead of the 0.74% return of its benchmark index and the 2.40% average return of global natural resources peer funds. Your fund is managed by two advisors, a strategy that can enhance the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These reports were prepared on February 12, 2014. Wellington Management Company, llp Portfolio Manager: Karl E. Bandtel, Senior Vice President The investment environment Global equities advanced during the fiscal year ended January 31, 2014. Despite liquidity concerns in China and tepid economic growth in Europe, investors were emboldened by signs of stronger Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 95 11,112 Emphasizes long-term total-return opportunities from Company, LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Equity Investment 3 390 Employs a quantitative fundamental management Group approach, using models that assess valuation, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 2 176 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 9 growth in the United States and Japan. U.S. stock returns were particularly strong, and more volatile smaller-company stocks led the way. Emerging-market stocks trailed their developed-market counterparts. As a group, stocks in the global energy sector finished roughly where they started, lagging the approximately 13% return of the broad MSCI All Country World Index. Energy commodity spot price movements were mixed. The price of West Texas Intermediate (WTI) crude oil (a benchmark based on oil produced domestically) was flat for the period, closing at $98 per barrel. However, the spread between Brent (a benchmark based on oil produced outside the United States) and WTI crude oil prices narrowed, as Brent declined from $116 to $108 per barrel. Henry Hub natural gas prices rose from $3.33 to just over $5 per million Btu. In our view, the market does not fully appreciate the long-term natural gas demand story, and we expect that the prospect of increased demand in the next few years will support healthy prices. Our successes Stock selection within the oil and gas sub-sector was the key driver of our success. We also benefited from favorable security selection within the energy equipment and services subsector. Top individual contributors included Cabot Oil & Gas, Pioneer Natural Resources, EQT, EOG Resources, and Baker Hughes, all based in the United States. In fact, nine of our top 10 absolute contributors during this period were stocks of U.S.-domiciled companies. Pioneer Natural Resources is engaged in oil and gas exploration and production. The company has unconventional oil production sources in the Permian Basin in the U.S. Southwest, and recent appraisal drilling gave reason for optimism about the size and quality of these reserves. This bolstered investor confidence, supporting the company’s stock price. We are optimistic about the company’s growth prospects, and we increased our position. EOG Resources is an exploration and production company focused primarily in North America. EOG has a strong asset portfolio, and reserves could be significantly higher than current estimates. The company’s focus on organic growth, operational efficiency, and cost control has resulted in strong profitability metrics, yet the shares remain attractively priced in our view. We added to our position during the period. Our shortfalls Our most significant detractors during the period included Petrobras (Brazil), PetroChina (China), Cenovus Energy (Canada), Inpex (Japan), and Cobalt International Energy (United States). Petrobras, an integrated oil and gas company, experienced production delays related to the deployment of drilling platforms. That, coupled with a broader sell-off across emerging markets (Brazil in particular), depressed the stock. We believe that production growth will improve and accelerate into 2014. We expect that 10 downstream retail margins, previously disappointing, should also improve to more normal levels. We continue to hold our position. Cobalt International Energy is an oil-focused exploration and production company. Following disappointing drilling results this summer, Cobalt’s stock price remained under pressure as investors maintained high expectations for the company. We are closely monitoring important prospects and appraisals that could be significant catalysts for the stock, and maintain a position. The fund’s positioning Our long-term outlook for the energy sector remains favorable. However, as always, we urge caution regarding the near-term direction of commodity prices and, by extension, the inherent volatility that accompanies investing in stocks of energy companies. Over time, we believe that substituting natural gas for coal—in North America and overseas—is a significant opportunity for patient investors. Such substitutions, combined with the impact of several projects under way to enable the export of U.S. natural gas, are likely to keep narrowing the wide disparity between global energy prices and North American natural gas prices. We hold stocks domiciled in 14 countries. Over 35% of the portfolio’s assets are invested in international stocks (including roughly 5% in emerging markets), and we will probably seek opportunities to increase this exposure as we pare back positions in North America on the margin and redeploy the proceeds into investments with more attractive valuations. Our portfolio remains skewed toward low-cost producers with compelling valuations, based on our assessment of their long-term resource bases. We believe many of these companies are able to create value for shareholders absent generally rising commodity prices. Our low-turnover investment process remains steady with an emphasis on finding mid- and large-capitalization integrated oil and exploration and production companies that are attractively valued. We will continue to focus on stocks of companies that have clean balance sheets, long-lived resources, and high-quality management teams. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Generally, the fiscal year was a weak period for energy stocks; the fund’s benchmark underperformed the broad global equity market (as represented by the MSCI All Country World Index) in each of the four quarters. The first quarter’s relative performance was the weakest: The fund’s benchmark lagged by more than 6 percentage points. 11 From a macroeconomic perspective, the changing of the guard at the Federal Reserve created market volatility because of uncertainty about its approach to monetary policy, leading to sharp fluctuations in interest rates. Emerging markets have been under pressure because of the Fed’s tapering and slowing economic growth. As a result, the demand for commodities has been relatively flat. Crude oil prices in the United States finished the year nearly unchanged. All these factors led to a relatively weak performance by the energy stocks throughout this reporting period. We use a quantitative approach to investing that focuses on specific stock fundamentals. We do not take a stand on the overall market for energy stocks. In addition, we do not attempt to make predictions on different geographic regions. We focus our investment process on identifying stocks that we believe are undervalued based on our multi-signal model. Over the period ended January 31, our most successful overweighted holdings included the following: in the United States, First Solar (+80%), Noble Energy (+17%), and Chesapeake Energy (+35%); in Japan, Showa Shell Sekiyu K.K. (+93%); and in China, China Oilfield Services Limited Class H (+27%). Our performance was aided significantly by our ability to underweight exposures that did not do as well, such as Ecopetrol SA (–34%) in Colombia and PetroChina Co. Ltd. Class H (–29%) in China. Our results were hurt by overweighting Tatneft (–21%) and Rosneft (–19%) in Russia; PTT Public (–16%) in Thailand; and Turkiye Petrol Rafinerileri (–36%) in Turkey and by underweighting U.S.-based Pioneer Natural Resources (+44%). Although exceptional performance by the broad stock market did not translate into a very robust year for energy stocks, our model was able to effectively capture a spread between overvalued and undervalued energy stocks. While it is difficult to predict the direction of the sector returns, we are confident that our model should continue to capture the relative attractiveness of individual stocks. Attractive fundamentals remain one of the main drivers of our strategy, which the market should reward in the long run. We thank you for your investment and look forward to the next productive fiscal year. 12 Energy Fund Fund Profile As of January 31, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.31% 0.26% 30-Day SEC Yield 1.79% 1.85% Portfolio Characteristics DJ U.S. Total MSCI Market ACWI FA Fund Energy Index Number of Stocks 124 168 3,635 Median Market Cap $42.9B $70.6B $41.3B Price/Earnings Ratio 14.0x 12.0x 19.1x Price/Book Ratio 1.7x 1.5x 2.6x Return on Equity 12.8% 15.4% 16.5% Earnings Growth Rate -0.8% 2.7% 11.4% Dividend Yield 2.2% 3.1% 1.9% Foreign Holdings 35.6% 49.4% 0.0% Turnover Rate 17% — — Short-Term Reserves 2.9% — — Volatility Measures DJ MSCI U.S. Total ACWI Market Energy FA Index R-Squared 0.98 0.80 Beta 1.04 1.39 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 8.8% Royal Dutch Shell plc Integrated Oil & Gas 5.0 Chevron Corp. Integrated Oil & Gas 4.9 Schlumberger Ltd. Oil & Gas Equipment & Services 4.0 BP plc Integrated Oil & Gas 3.7 Total SA Integrated Oil & Gas 3.3 Pioneer Natural Oil & Gas Exploration Resources Co. & Production 3.2 Cabot Oil & Gas Corp. Oil & Gas Exploration & Production 3.0 EOG Resources Inc. Oil & Gas Exploration & Production 2.9 CONSOL Energy Inc. Coal & Consumable Fuels 2.4 Top Ten 41.2% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2014, the expense ratios were 0.38% for Investor Shares and 0.32% for Admiral Shares. 13 Energy Fund Market Diversification (% of equity exposure) Europe United Kingdom 11.0% France 3.8 Italy 2.1 Other 2.5 Subtotal 19.4% Pacific Japan 1.6% Other 0.5 Subtotal 2.1% Emerging Markets China 2.0% Russia 1.9 Brazil 1.1 Other 0.8 Subtotal 5.8% North America United States 63.6% Canada 9.1 Subtotal 72.7% Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 3.0% 1.3% Industrials 0.1 0.0 Integrated Oil & Gas 43.4 53.3 Oil & Gas Drilling 1.1 2.3 Oil & Gas Equipment & Services 10.2 10.2 Oil & Gas Exploration & Production 33.8 21.1 Oil & Gas Refining & Marketing 6.0 6.0 Oil & Gas Storage & Transportation 1.4 5.8 Other 1.0 0.0 14 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2004, Through January 31, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2014 Final Value One Five Ten of a $10,000 Year Years Years Investment Energy Fund
